Citation Nr: 0924372	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 10 
percent, for dermatographism with urticaria prior to August 
30, 2002.

2.  Entitlement to an initial evaluation, in excess of 60 
percent, for dermatographism with urticaria from to August 
30, 2002.

3.  Entitlement to an extraschedular evaluation for 
dermatographism with urticaria, prior to and from August 30, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 
1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which granted service connection for 
dermatographism with urticaria, and assigned a 10 percent 
evaluation effective May, 17, 2002.

The Veteran testified at an August 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in November 2007.  In a subsequent January 2009 rating 
decision, the RO granted an increased 60 percent evaluation 
for dermatographism with urticaria, effective August 30, 
2002.  In a May 2009 statement, the Veteran's representative 
argued that extraschedular consideration is warranted in this 
case.  Thus, the Board has recharacterized the issue on 
appeal to reflect entitlement to an initial schedular 
evaluation both prior to and from August 30, 2002, and 
entitlement to an extraschedular evaluation.  Development has 
been completed and the case is once again before the Board 
for review.

The Veteran and his representative raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The issue of entitlement to a TDIU is not currently on appeal 
and is referred to the RO for further action.

The entitlement to an extraschedular evaluation for 
dermatographism with urticaria, prior to and from August 30, 
2002, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 30, 2002, service-connected 
dermatographism with urticaria caused constant exudation or 
itching and extensive lesions.  There was no evidence of 
systemic or nervous manifestations, nor was the Veteran's 
skin disability shown to be exceptionally repugnant.

2.  From August 30, 2002, the Veteran is assigned the maximum 
rating authorized under 38 C.F.R. § 4.118, Diagnostic Code 
7806 for dermatographism with urticaria involving more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected.  


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for a 30 percent 
schedular evaluation for dermatographism with urticaria have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Code 7806 (prior 
to August 30, 2002).

2.  From August 30, 2002, the criteria for a schedular 
evaluation in excess of 60 percent for dermatographism with 
urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In an August 2002 letter, VA informed the 
Veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  

In September 2004, the RO awarded service connection for 
dermatographism with urticaria.  Therefore, the August 2002 
letter served its purpose in providing VCAA notice and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In any event, a November 
2007 letter provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA and private treatment records, Social Security 
Administration (SSA) records and VA examinations have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded VA examinations 
September 2004 and in November 2008.  38 C.F.R. § 3.159(c) 
(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As set forth in greater detail below, the Board 
finds that the VA examinations obtained in this case are 
adequate as collectively they are predicated on a review of 
the claims folder and medical records contained therein; 
contain a description of the history of the disability at 
issue; document and consider the Veteran's complaints and 
symptoms; fully address the relevant rating criteria; and 
contain a discussion of the effects of the Veteran's service-
connected skin disease on the Veteran's occupational and 
daily activities.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.


B. Background and Evidence

Private treatment records dated in January 2001 and August 
2001 show that the Veteran was treated for urticaria.  The 
Veteran reported skin break-outs, burning, heat, swelling, 
irritation, lesions, and pruritus.  He was treated with an 
antihistamine.

In an August 2002 lay statement, the Veteran reported that he 
had terrible itching, scratching, and swelling due to 
clothing which irritated his skin condition.  He reported 
that he could not work outside due to sunlight and pollen 
which caused eruptions and itching.  He reported that he had 
been treated with Claritin, which caused nausea and 
drowsiness, interfering with any job he attempted. 

A September 2004 VA examination shows that the Veteran 
reported having sensitive skin with redness and swelling when 
he was out in the sun.  He experienced hive-like rashes which 
were daily in occurrence.  He had taken hydroxyzine in the 
past with an anti-itch medication, but suffered extreme 
drowsiness with this medication.  He had never tried any 
topical medicine.  His skin symptoms included a rash and very 
sensitive skin.  The Veteran's symptoms did not respond well 
to treatment.  The Veteran was not working at the time of the 
September 2004 VA examination.  He was noted to be a musician 
by trade, and he worked at night in order to stay out of the 
sun.  

Physical examination of the skin reflected some follicular 
prominence and the skin was very xerotic in areas.  The 
Veteran was positive for dermatographism and had multiple 
eczematous areas that were present.  There was no scarring or 
disfigurement.  The Veteran was diagnosed with atopic 
dermatitis with historical evidence for reaction to a 
smallpox vaccine and polymorphous light eruption.  He was not 
taking any medications.  The examiner noted that the 
Veteran's episodes did appear to be debilitating, per his 
history. 

SSA records dated in 2005 show that the Veteran stopped 
working in 2002.  The Veteran reported that he was not able 
to maintain his occupation because he could not work in the 
sun, and he became fatigued from taking medications.  The 
Veteran indicated that he was unable to work due to both his 
heart condition and his skin conditions. 

During an August 2007 Board hearing, the Veteran reported 
that he could not go out in the sun due to his skin 
condition, otherwise his skin would welt and blister and he 
would get sick.  The Veteran reported working, playing in a 
band at night, and working night security jobs to avoid being 
in the sun.  He reported symptoms of itching, scratching, 
burning, oozing, and welts.  He stated that his condition 
covered his entire body.  The Veteran reported breakouts with 
eating certain foods, sun exposure, heat exposure, and any 
physical contact.  The Veteran reported that he was not 
working at the time of the examination because he had a heart 
attack in 2004.  He indicated that he was receiving Social 
Security benefits based on his cardiac issues.   

During a November 2008 VA examination, the Veteran reported 
that whenever his skin was stroked with a blunt object, it 
left a mark and became very pruritic.  Whenever he lay down, 
the skin that had pressure on it would swell and become a 
welt.  The Veteran also reported small bumps over much of his 
body.  He was not taking medication, but used a skin lotion 
daily.  Physical examination showed that the Veteran had 
dermatographism that he demonstrated on multiple sites on his 
body.  He also demonstrated slightly edematous skin on his 
back that had been in contact with the back of the seat.  He 
had very small papules, (2 to 3 millimeters in diameter) on 
his torso and upper abdominal area.  These papules varied in 
color and covered approximately 20 percent of the total body 
area.  The papules did not cover any exposed body area.  

The Veteran was diagnosed with a rash, covering approximately 
20 percent of the total body surface area, and 
dermatographism and pressure inducted urticaria on 90 percent 
of his total body surface area.  In the areas affected by 
dermatographism and pressure induced urticaria, the skin 
appeared normal, except for a mild rash as described in the 
examination report, stimulated by pressure.  Dermatographism 
and pressure induced urticaria were not manifested by any 
significant debilitation during examination.  The Veteran's 
reported history was that this condition was very distressing 
to him, and that it caused intense pruritus.  Although the 
Veteran reported that his skin condition precluded him from 
work, he did not report any debilitating episodes.  He did 
not have significant limitation of movement and did not 
require prolonged bed rest.  The Veteran did not take oral or 
parenteral medication for his skin condition.  Thus, he had 
not been on any systemic immunosuppressive therapy.  

The examiner stated that the Veteran's skin disability was 
not manifested by constant exudation, extensive lesions, or 
marked disfigurement.  The Veteran reported constant itching 
that was worsened by skin stimulation.  His skin disability 
was not manifested by ulceration, extensive exfoliation or 
crusting; systemic or nervous manifestations; and was not 
exceptionally repugnant.  The Veteran's dermatographism with 
urticaria was not manifested by debilitating episodes 
occurring at least four times during the last 12 month 
period, and did not require systemic immunosuppressive 
therapy.  

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Because the RO issued 
a new rating decision in January 2009, granting an increased 
60 percent evaluation effective August 30, 2002, the Board 
will evaluate the level of disability both prior to and from 
August 30, 2002.

The Veteran's service-connected dermatographism with 
urticaria is currently rated under Diagnostic Code 7899-7806 
for dermatitis or eczema.  See 38 C.F.R. § 4.118; see also 38 
C.F.R. § 4.27 (2008) (hyphenated diagnostic codes may be used 
when a rating an unlisted condition by analogy; the 
additional code shown after the hyphen identifies the basis 
for the evaluation assigned).  Rating by analogy is 
appropriate for an unlisted condition where a closely related 
condition, which approximates the anatomical localization, 
symptomatology, and functional impairment, is available.  38 
C.F.R. § 4.20 (2008).

During the pendency of this appeal, VA amended the rating 
schedule governing ratings of skin, 38 C.F.R. § 4.118, 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria.  VA's Office of General Counsel has determined that 
the amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective date 
of the regulatory change.  However, both the old and the new 
regulations will be considered for the period after the 
change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) 
(West 2002).

Under the "old" Diagnostic Code 7806, a 10 percent evaluation 
is assigned for eczema with exfoliation, exudation, or 
itching, if it involved an exposed surface or extensive area.  
38 C.F.R. § 4.118 Diagnostic Code 7806 (2001).  A 30 percent 
evaluation is assigned for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  A 
maximum 50 percent evaluation is assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  Id.  
Under the prior version of the Rating Schedule, there were no 
separate rating criteria for Diagnostic Code 7817 (dermatitis 
exfoliativa) and disabilities under this code were rated as 
eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.118 
(2001)

From August 30, 2002, the Veteran was assigned a 60 percent 
evaluation for dermatographism with urticaria under 
Diagnostic Code 7806.  Under the "revised" Diagnostic Code 
7806, effective on August 30, 2002, a  maximum evaluation of 
60 percent requires involvement of more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (2008).  A disability under Diagnostic Code 7806 may 
also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 
7803, 7804, and 7805) depending on the predominant 
disability.  Id.

The "revised" Diagnostic Code 7817, effective on August 30, 
2002, provides a 60 percent rating for exfoliative dermatitis 
where there is generalized involvement of the skin without 
systemic manifestations, and; constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7817 (2008).   A 100 percent rating is warranted for 
exfoliative dermatitis where there is generalized involvement 
of the skin, plus systemic manifestations (such as fever, 
weight loss, and hypoproteinemia), and constant or near-
constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB or 
electron beam therapy required during the past 12- month 
period. 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

Prior to August 30, 2002, the Board finds that an increased 
30 percent evaluation is warranted for dermatographism with 
urticaria under the "old" Diagnostic Code 7806.  The 
Veteran's skin disability results in constant exudation or 
itching and occasionally results in extensive lesions.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  Private 
treatment records show that the Veteran had skin break-outs, 
burning, heat, swelling, irritation, lesions, and pruritus.  
The Veteran reported constant itching and sensitivity to 
clothing, sun exposure, and pollen.    

The Board finds that a higher 50 percent evaluation not 
warranted under the "old" Diagnostic Code 7806 as the Veteran 
is not shown to have ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  There has been 
no indication of any systemic or nervous manifestations at 
any time during the course of the appeal and the Veteran's 
dermatographism with urticaria is not shown by objective 
evidence to be exceptionally repugnant.  Id.  

From August 30, 2002, the Veteran was in receipt of the 
maximum evaluation available under Diagnostic Codes 7806.  
Therefore a higher evaluation is not available under that 
Diagnostic Code.  

The Veteran is not entitled to a schedular evaluation in 
excess of 60 percent under Diagnostic Code 7817.  The Veteran 
is not shown to exhibit systemic symptoms such as fever, 
weight loss, and hypoproteinemia due to his service-connected 
skin disabilities.  A November 2008 VA examination shows that 
the Veteran had never been on any systemic immunosupressive 
therapy.  In the absence of systemic manifestations or the 
need for constant or near-constant systemic therapy, the 
criteria for a 100 percent evaluation based on rating by 
analogy to exfoliative dermatitis are not met.  38 C.F.R. § 
4.118, Diagnostic Code 7817 (2008).  

The Veteran is not entitled to a higher or separate 
evaluation under other provisions of the code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 7800, 7802, 7803, 7804, and 7805 
(2008).  The Veteran's disability picture does not resemble 
disfigurement of the head, face, or neck, as described for a 
higher evaluation under Diagnostic Code 7800.  A September 
2004 VA examination noted that there was no scarring or 
disfigurement due to the Veteran's skin disability.  An 
evaluation in excess of 60 percent is not available under 
Diagnostic Codes 7802, 7803, and 7804 for scars, and the 
Veteran is not shown to have scars as a result of his skin 
disability.  A September 2004 VA examination shows that there 
was no scarring of the skin or disfigurement.  The Veteran's 
dermatographism with urticaria is not shown to result in 
limitation of function to warrant an evaluation under 
Diagnostic Code 7805.  The September 2008 VA examiner found 
that the Veteran did not have significant limitation of 
movement and did not require prolonged bed rest due to his 
skin disability.  

D.  Conclusion

The Board concludes that, prior to August 30, 2002, the 
evidence supports a 30 percent schedular rating for 
dermatographism with urticaria.  From August 30, 2002, the 
preponderance of the evidence is against finding that a 
higher schedular rating evaluation is warranted for 
dermatographism with urticaria.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.
ORDER

Prior to August 30, 2002, a 30 percent schedular rating, but 
no more, is granted for dermatographism with urticaria 
subject to the law and regulations governing the payment of 
monetary benefits. 

From August 30, 2002, a schedular rating in excess of 60 
percent for dermatographism with urticaria is denied.


REMAND

The Veteran's representative contends in a May 2009 statement 
that extraschedular consideration is warranted in this case.  
Although the Board may not assign an extraschedular rating in 
the first instance because the authority for doing so is 
vested in a particular VA official, the Director of the 
Compensation and Pension Service, the Board may consider 
whether remand to the RO for referral to those officials is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996) (holding that Board is 
precluded from assigning an extraschedular rating in the 
first instance, but the Board is not precluded from 
considering whether referral to the VA officials is 
warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
delineated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must first determine whether the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran contends that his skin disability precludes him 
from working.  The Veteran is not currently employed and he 
has asserted that when he was employed, he had to work at 
night as a musician and security guard to avoid exposure to 
the sun.  His skin disabilities are shown by the record to 
affect 90 percent of his entire body, and occur with sun 
exposure, with any physical contact or pressure to the skin, 
and with various other exposures.  The Board finds that the 
Veteran's service-connected dermatographism with urticaria 
suggests an exceptional disability picture to warrant 
referral for consideration of an extraschedular rating.  
Therefore, the issue is remanded to the RO for referral to 
the Chief Benefits Director of VA's Compensation and Pension 
Service for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of 
a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  

2.  The AMC/RO should refer the Veteran's 
claim for an increased evaluation for 
dermatographism with urticaria, to the 
Chief Benefits Director of VA's 
Compensation and Pension Service, for 
consideration of an extraschedular 
evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  

3.  If the determination on the Veteran's 
extraschedular evaluation remains adverse 
to the Veteran, the Veteran should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, as 
well as the reasons for the decision.  The 
Veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


